EXHIBIT 10.3

NON-EXECUTIVE DIRECTOR COMPENSATION PROGRAM

 

Cash Compensation

  

Annual Retainer Fees

  

•        Base annual retainer for all non-executive directors

   $ 50,000

•        Additional retainers:

  

Ø   Lead Director and Audit Committee Chair

   $ 25,000

Ø   Other Audit Committee members

   $ 5,000

Ø   Compensation Committee and Nominating and Governance Committee Chairs

   $ 10,000

Ø   Other Compensation Committee and Nominating Committee members

   $ -0-

Board and Committee Meeting Fees

  

•        Fees per in person Board meeting (in person or telephonic
participation)

   $ 3,000

•        Fees per in person Committee meeting (in person or telephonic
participation):

  

Ø     Audit Committee

  

•     Chairperson

   $ 3,000

•     Other member

   $ 2,000

Ø     Compensation Committee

  

•     Chairperson

   $ 2,500

•     Other member

   $ 2,000

Ø     Nominating and Governance Committee

  

•     Chairperson

   $ 2,500

•     Other member

   $ 2,000

•        Fees per telephonic Audit Committee meetings to review quarterly and
annual SEC filings

   $ 2,000

•        All other telephonic Board and Committee meetings

   $ 1,000

•        Special committees or sub-committees meetings

   As determined by Board

Equity Compensation

Upon Election to Board

 

•  

90,000 non-qualified stock options

 

  Ø  

Four-year vesting (quarterly after first year)

Annual Awards

 

•  

Granted on calendar year schedule

 

•  

Must have served on the Board for the entire previous quarter to receive a grant

 

•  

30,000 non-qualified stock options (granted quarterly on the first day of each
quarter)

 

  Ø  

Immediate vesting

 

•  

30,000 restricted shares (granted quarterly on the first day of each quarter)

 

  Ø  

Immediate vesting



--------------------------------------------------------------------------------

•  

Options will be adjusted as determined by the Board for any stock dividends,
combinations, splits, recapitalizations and the like

 

•  

All options granted vest and become exercisable as of the effective date of a
Change of Control (as defined in the 2006 Incentive Plan)

 

•  

All options have terms of 10 years from date of grant

 

•  

Vested option exercise period after termination of service on Board to be
increased from 1 to 2 years

Effective July 1, 2008